Citation Nr: 0904586	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a 
frostbite injury to the legs, ankles, and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2009 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC.  A transcript is associated 
with the claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's peripheral vascular 
disease, venous insufficiency, and/or other disorders of his 
lower extremities are due to any incident or event in active 
service, including his presumed frostbite injury. 


CONCLUSION OF LAW

The Veteran's peripheral vascular disease, venous 
insufficiency and other disorders of the bilateral lower 
extremities were not incurred or aggravated by active 
service, nor may they be presumed to have been so incurred, 
to include as a result of an in-service frostbite injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and of 
VA's duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, an August 2006 letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the July 2006 and August 
2006 letters satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess, supra.  In addition, the November 2006 
rating decision, December 2007 SOC, and June 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran is claiming entitlement to service 
connection for residuals of a frostbite injury to both of his 
legs sustained during service.  Specifically, the Veteran 
testified during his January 2009 hearing before the Board 
that he completed a march of almost 150 miles while stationed 
in Korea in January 1954 as part of his assigned duties as a 
road guard, that the temperature ranged from negative 10 
degrees to 20 degrees Fahrenheit during the march, and that 
his feet became frostbitten.  The Veteran alleges that the 
incident he described has caused his current leg and foot 
problems.  

The Veteran's DD Form 214 and other service personnel records 
confirm that he served in Korea and was awarded the Combat 
Infantryman Badge.  A review of his service treatment records 
(STRs) reveals no indication of frostbite incurred during 
service.  Moreover, both the October 1952 induction 
examination report and October 1954 separation examination 
report contain no indication of frostbite, cold injury, or 
other problems with the lower extremities.  However, based 
upon the Veteran's January 2009 sworn hearing testimony and 
the documentation confirming that he served honorably as an 
infantryman in Korea, the Board will assume, for the purpose 
of this decision, that the Veteran experienced frostbite of 
both lower extremities during active service.  

Following his separation from service, the first indication 
of any leg problems was in a March 2006 note from the Salt 
Lake City VA Medical Center (VAMC) noting multiple fungal 
infections of the Veteran's feet.  That was more than 50 
years after the Veteran's service separation.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of 
time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

The above notation regarding the Veteran's fungal infections 
was made in relation to a possible diagnosis of diabetes 
mellitus, type II.  One month later, another note from the 
Salt Lake City VAMC confirms a diagnosis of pre-diabetes, and 
indicates that the Veteran refused treatment for the 
condition.  

A May 2006 VAMC note shows findings of edema and 
hyperpigmentation due to venous stasis in both lower 
extremities.  Both feet also had mild numbness.  There is no 
mention in these records of the Veteran's previous frostbite, 
nor is there any documented association between the Veteran's 
leg symptoms and any history of frostbite.  

In a January 2008 VAMC treatment note, the Veteran requested 
a referral to a podiatrist, as he stated he had suffered 
frostbite to his feet in service and had experienced problems 
with his legs on and off "for awhile."  Specifically, he 
reported pain with walking in both feet, right worse than 
left.  

The Veteran was seen by a podiatrist at the VAMC in February 
2008.  He reported that the frostbite sustained during 
service was not accompanied by any tissue loss or damage at 
the time.  Rather, there was pain and chill which resolved 
after a day or two without any tissue necrosis or loss.  
Currently, the Veteran reported discoloration of his legs, 
varicosities, and a history of lower extremity edema.  The 
treatment note then lists a number of diagnoses including, 
obesity and diabetes.  On physical examination, there was 
pitting edema with very superficial varicosities, primarily 
located on the medial and lateral malleoli, dry skin, pigment 
deposits on the anterior shin, and elongated nails 
bilaterally.  The doctor assessed peripheral vascular disease 
and venous insufficiency, and recommended the use of 
compression stockings and cream for dry skin.  

Next, the Veteran was afforded a VA examination in March 
2008.  He provided a consistent history of a frostbite injury 
during service, for which he did not receive any treatment.  
The examiner reviewed the Veteran's claims file and noted 
multiple diseases associated with his lower extremity edema 
including sleep apnea; heart failure with an ejection 
fraction of 30%, felt to be secondary to radiation and 
chemotherapy; diabetes type II; hypertension; and obesity.  
The Veteran stated he did not have constant pain in his legs, 
but could not walk anymore.  He had been using a cane for the 
past one or two years.  The pain from the knees down was 
intermittent, and was aggravated by walking.  On physical 
examination, there were pigmentation deposits and chronic 
venous stasis changes of the lower extremities from the 
distal two-thirds of the tibia down to his feet, with dry 
scaling patches of skin in multiple places on the anterior 
shins.  There was also pitting edema.  X-rays revealed no 
deformities of the toes suggestive of previous frostbite.  
The toenails were intact, with no onychomycosis or dystrophy.  
The examiner assessed chronic venous insufficiency with 
superficial varicosities of the medial calves, which could be 
associated with any of the Veteran's chronic illnesses, 
including sleep apnea, obesity, and hypertension.  The 
examiner noted that stasis changes were not noted until after 
the Veteran underwent a mastectomy in 1997, and the examiner 
indicated that the mastectomy could be a reason or 
contributing factor to lower extremity complications.  There 
was no direct confirmation of frostbite by physical 
examination, and the examiner stated it is not at least as 
likely as not that the Veteran's present lower extremity 
conditions are related to frostbite, secondary to frostbite, 
or a result of military service.  

There are no additional medical records contained in the 
claims file.  

The Board concludes that the weight of the evidence is 
against a grant of service connection for residuals of a 
frostbite injury in service.  

In the present case, the Veteran asserts that he has current 
bilateral leg problems that are related to active service.  
Specifically, he asserts that he has had intermittent leg 
problems since his frostbite injury in service.  Even if his 
statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for over 50 years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the Veteran's statements.   

The Board recognizes the sincerity of the Veteran's belief 
that he has a disability at this time which was caused by his 
active service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, a disability caused by frostbite 
or cold injury requires specialized training for a 
determination as to diagnosis and etiology, and is therefore 
not susceptible of lay opinions on etiology.

In this case, the podiatrist who diagnosed peripheral 
vascular disease in February 2008 made no mention of the 
Veteran's frostbite, nor did he attribute the Veteran's 
symptoms to a frostbite injury.  Further, the VA examiner 
opined that the Veteran's current lower extremity disability 
is not related to any frostbite injury.    

The Board expresses its high regard for the Veteran's 
honorable and valorous service under harsh combat conditions 
in the Korean conflict, and its appreciation for the 
Veteran's forthright testimony at his hearing before the 
undersigned.  However, in the claim on appeal before us, the 
weight of the competent evidence is against a grant of 
service connection for residuals of a frostbite injury to the 
lower extremities.  Because the preponderance of the evidence 
is against the claim, there is no reasonable doubt to resolve 
in the Veteran's favor, and the claim must be denied.
 

ORDER

Service connection for residuals of a frostbite injury to the 
legs, ankles, and feet is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


